     Case 3:16-cv-00742-MMD-WGC Document 103 Filed 12/10/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


VINCENT H. PINDER,                   )                3:16-cv-00742-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
       vs.                           )
                                     )                December 10, 2020
HAROLD MIKE BYRNE, et al.,           )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion to Vacate and Reset Dispositive Motion Deadline
Pending Settlement Conference (ECF No. 102). Defendants request that the dispositive motion
deadline as to Defendant Byrne be vacated pending the settlement conference on January 20, 2021.

        Good cause appearing, Defendants’ Motion to Vacate and Reset Dispositive Motion
Deadline Pending Settlement Conference (ECF No. 102) is GRANTED. In the event the parties
do not settle the matter at the settlement conference, Defendant Byrne shall have to and including
Friday, February 19, 2021, in which to file his dispositive motion.

       IT IS SO ORDERED.
                                             DEBRA K. KEMPI, CLERK

                                             By:        /s/______________________
                                                    Deputy Clerk
